People v Yorro (2016 NY Slip Op 01247)





People v Yorro


2016 NY Slip Op 01247


Decided on February 18, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 18, 2016

Renwick, J.P., Andrias, Saxe, Richter, JJ.


5190/12 275A 2986/12 275

[*1]The People of the State of New York, Respondent, —
vJacqueline Yorro, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from the judgments of the Supreme Court, New York County (Gregory Carro, J.), rendered on or about June 11, 2014,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
ENTERED: FEBRUARY 18, 2016
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.